Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The double patenting rejection over co-pending application 15/509186 is withdrawn due to applicant’s filing of a terminal disclaimer approved 2/24/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11, 13,16,28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 13 recite the tradename “Brabender Plastograph”.  If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8,11,28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doare-Broux(WO 2012/008994) in view of Palmer(US 3645747) as evidenced by The Soap and Detergent Association(Glycerine: An Overview)

	Mixing at room temperature(i.e. no heating step during the initial mixing) vital wheat gluten and a non-aqueous polyhydroxy alcohol plasticizer such as glycerol, propylene glycol, and sorbitol for obtaining a dough, i.e. no added water is required(paragraph 34,51,55,example 1). As evidenced by The Soap and Detergent Association, commercial grade glycerol contains 95% glycerol, i.e. would have less than 5% water(p.3) Other inclusions such as vitamins, minerals, and poultry by-product meal can also be added(example 1) and
	Heating the dough between 135 and 215C(160C in example 3; paragraph 56) Doare-Broux is silent on the heating time. However, it would have been obvious to adjust the heating time in order to properly adhere the proteins into a cohesive mass and properly form a meat analogue that resembles conventional meat. 
Doare-Broux teaches mixing about 70 to about 95% dry base mixture with about 5 to about 30% non-aqueous plasticizer such as glycerol, propylene glycol, or sorbitol (paragraphs 34, 55). The base mixture comprises about 98 to about 99.5% functional proteins such as vital wheat gluten(paragraph 53). Therefore, the mixing step involves mixing about 68.6% to about 94.5% vital wheat gluten and about 5 to about 30% plasticizer which overlaps the claimed ranges of 30 to 90%(w/w) vegetable proteins and 10 to 40%(w/w) non-aqueous plasticizer.  Doare-Broux further teaches that other proteins can be included in an amount of about 15 to about 40% of the base mix(paragraph 54). Therefore, the final mix comprises about to 10.5 to about 38.5% other proteins.


	Doare-Broux teaches that the proteinaceous meat analogue has a moisture content of less than 14%(paragraph 38), which overlaps the claimed amount of less than 20wt% and renders it obvious. Doare-Broux teaches that the proteinaceous meat analogue has a moisture content and water activity that eliminates or minimizes spoilage under ambient conditions(paragraph 29). Also, Doare-Broux and Feldbrugge teach forming the claimed meat analogue in the same method claimed with the same plasticizers and same minimal water content. Therefore, one of ordinary skill in the art would expect the meat analogue of the prior art to have the claimed shelf life of at least 60 days.
Doare-Broux does not specifically teach that the dough is shaped by cutting the dough into dough pieces and agglomerating the dough pieces by hydrating and mixing. However, Doare-Broux teaches that the meat analogue pet food composition is intended to resemble actual meat pieces both in taste and appearance(paragraph 12). Therefore, it would have been obvious to process the meat analogues in conventional ways such as agglomerating and hydrating so that the meat analogues can resemble 
	Doare-Broux teaches that the proteinaceous meat analogue contains about 50 to about 98% functional proteins such as vital wheat gluten and about 2 to about 50% plasticizer(paragraph 12). The functional protein can comprise a combination of vital wheat gluten and other proteins such as soya, legume, and cereal(paragraph 51).
Doare-Broux does not teach that the product is made by the exact method of claim 1, namely the reference teaches heating in an extruder at a temperature of between 135 and 215C and not static heating as claimed. 
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
          Therefore, absent evidence of criticality regarding the presently claimed process and given that Doare-Broux and Palmer meet the requirements of the claimed meat analogue, Doare-Broux and Palmer clearly meet the requirements of the present claims.

Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Furthermore, since the purpose of the meat analogue of Doare-Broux is to simulate the taste and texture of conventional meat products, it would have been obvious to adjust the torque value in order to simulate the appropriate meat product.
Regarding claim 28, Doare-Broux teaches that the meat analogue contains about 50 to about 98% functional proteins such as vital wheat gluten, a crosslinking agent and about 2 to about 50% plasticizer(paragraphs 12 and 50). The functional protein can comprise a combination of vital wheat gluten and other proteins such as soya, legume, and cereal(paragraph 51). The plasticizer can comprise glycerol(paragraph 34) and the . 


Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doare-Broux(WO 2012/008994) in view of Palmer(US 3645747) and further in view of Pets4Homes.com(How to make dry dog food more appealing to your dog).
Regarding claims 13 and 16, Doare-Broux an extended shelf-life proteinaceous meat analogue made by the process comprising the steps of:
	Mixing at room temperature(i.e. no heating step during the initial mixing) vital wheat gluten and a non-aqueous polyhydroxy alcohol plasticizer such as glycerol, propylene glycol, and sorbitol for obtaining a dough, i.e. no added water is required(paragraph 34,51,55,example 1). As evidenced by The Soap and Detergent Association, commercial grade glycerol contains 95% glycerol, i.e. would have less than 5% water(p.3) Other inclusions such as vitamins, minerals, and poultry by-product meal can also be added(example 1) and
	Heating the dough between 135 and 215C(160C in example 3; paragraph 56) Doare-Broux is silent on the heating time. However, it would have been obvious to adjust the heating time in order to properly adhere the proteins into a cohesive mass and properly form a meat analogue that resembles conventional meat. 
Doare-Broux teaches mixing about 70 to about 95% dry base mixture with about 5 to about 30% non-aqueous plasticizer such as glycerol, propylene glycol, or sorbitol 
Doare-Broux does not specifically teach that vital wheat gluten is in powder form. However, Palmer teaches a simulated meat product comprising vital wheat gluten(abstract). Palmer teaches that the vital wheat gluten is in powder form during commercial production(col 1, line 5-20). Powders are known to have a low moisture content, inherently below 15%(w/w). It would have been obvious to use vital wheat gluten in powdered form in the meat analogue of Doare-Broux as taught in Palmer since vital wheat gluten is generally known to be commercially available in powdered form.	 

	Doare-Broux teaches that the proteinaceous meat analogue has a moisture content of less than 14%(paragraph 38), which overlaps the claimed amount of less than 20wt% and renders it obvious. Doare-Broux teaches that the proteinaceous meat analogue has a moisture content and water activity that eliminates or minimizes spoilage under ambient conditions(paragraph 29). Also, Doare-Broux and Feldbrugge teach forming the claimed meat analogue in the same method claimed with the same plasticizers and same minimal water content. Therefore, one of ordinary skill in the art 
Doare-Broux does not specifically teach that the dough is shaped by cutting the dough into dough pieces and agglomerating the dough pieces by hydrating and mixing. However, Doare-Broux teaches that the meat analogue pet food composition is intended to resemble actual meat pieces both in taste and appearance(paragraph 12). Therefore, it would have been obvious to process the meat analogues in conventional ways such as agglomerating and hydrating so that the meat analogues can resemble conventional meat pieces. Also, it is well known in the art to shape and hydrate dough pieces before heating/baking.
	Doare-Broux teaches that the proteinaceous meat analogue contains about 50 to about 98% functional proteins such as vital wheat gluten and about 2 to about 50% plasticizer(paragraph 12). The functional protein can comprise a combination of vital wheat gluten and other proteins such as soya, legume, and cereal(paragraph 51).
Doare-Broux does not specifically teach hydrating the meat analogue in order to obtain a ready to eat meat analogue. However, Pets4Homes.com teaches adding water to dry pet food in order to soften up the food to make it more palatable and to add taste, texture, and aroma. It would have been obvious to add hydrate the meat analogue in order to soften up the food to make it more palatable and to add taste, texture, and aroma.
	Pets4Homes.com is silent on the amount of water added to the pet food. However, it would have been obvious to adjust the amount of water added in order to make the food more soft and palatable for the intended pet. Doare-Broux teaches that 
Doare-Broux does not teach that the product is made by the exact method of claim 12, namely the reference teaches heating in an extruder at a temperature of between 135 and 215C and not static heating as claimed. 
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
          Therefore, absent evidence of criticality regarding the presently claimed process and given that Doare-Broux, Palmer, Pets4Homes.com meet the requirements of the claimed meat analogue, Doare-Broux, Palmer, Pets4Homes.com clearly meet the requirements of the present claims.
Doare-Broux in view of Palmer and Pets4Homes.com is silent on the torque of the meat analogue. However, the instant spec discloses heating vital wheat gluten, 
Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Furthermore, since the purpose of the meat analogue of Doare-Broux is to simulate the taste and texture of conventional meat products, it would have been obvious to adjust the torque value in order to simulate the appropriate meat product.
	

Allowable Subject Matter
Claims 1-4, 6,7,12,17, 21-25 allowed. Doare-Broux teaches heating under external pressure and not static heating under atmospheric pressure as now claimed. 


Response to Arguments
Applicant's arguments filed 2/24/2021 have been noted. Accordingly, the double patenting rejection has been withdrawn due to the applicant filing of a terminal disclaimer approved on 2/24/2021. 
Claims 1-4, 6,7,12,17,21-25 are now indicated as allowable. Doare-Broux teaches heating under external pressure and not static heating under atmospheric pressure as now claimed. 
Product claims 8,11, and 28 are now rejected over Doare-Broux and Palmer. Claims 13 and 16 are now rejected over Doare-Broux, Palmer, and Pets4Homes.com. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791